Per Curiam.
A petition for certification having been submitted to this Court, and the Court having considered the same,
It is hereupon Ordered that the petition for certification is granted (63 N. J. 424) and it is Ordered that the evidence being insufficient to warrant a conviction, the judgments of the Appellate Division and of the trial court are reversed with direction to the trial court to dismiss proceedings against juvenile.
For reversal — Chief Justice Weinteaub, Justices Jacobs, Proctor, Hall, Mountain, Sullivan and Garven — 7.
Opposed — None.